Citation Nr: 0829018	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  04-36 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel

INTRODUCTION

The veteran had active service from October 1966 to September 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision in 
which the RO continued the previous denial of the service 
connection claim for a back condition (the RO reopened and 
denied the claim in a May 2003 rating decision).  The veteran 
filed a notice of disagreement (NOD) to the December 2003 
rating decision in January 2004, and the RO issued a 
statement of the case (SOC) in August 2004.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in October 2004.

In August 2006, the veteran testified during a hearing before 
a Veterans Law Judge (VLJ) via videoconference at the RO; a 
transcript of that hearing is of record.  

In November 2006, the Board reopened the claim for service 
connection for a back condition, and remanded the claim for 
service connection, on the merits, to the RO, via the Appeals 
Management Center (AMC), in Washington, DC, for additional 
development.  After completing the requested action, the AMC 
continued the denial of the claim (as reflected in the April 
2008 supplemental SOC (SSOC)), and returned this matter to 
the Board for further appellate consideration.

For the reasons expressed below, the matter on appeal is, 
again, being remanded to the RO via the AMC.  VA will notify 
the veteran when further action, on his part, is required.


REMAND

As noted, in August 2006, the veteran testified during a 
videoconference hearing before a VLJ.

In July 2008, the Board notified the veteran that the VLJ who 
presided at his August 2006 hearing was no longer with the 
Board.  The veteran was advised in writing that he had the 
right to another hearing by another VLJ.  See 38 U.S.C.A. § 
7102 (West 2002 & Supp. 2008); 38 C.F.R. § 20.707 (2007).  In 
August 2008, the veteran responded that he wanted a hearing 
before a VLJ via videoconference at the RO (videoconference 
hearing).

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002 & Supp. 2008) (pertaining specifically to hearings 
before the Board).  Since the RO schedules videoconference 
hearings, a remand of this matter to the RO is warranted.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
videoconference hearing at the earliest 
available opportunity.  The RO should 
notify the veteran and his representative 
of the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2007).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


